PER CURIAM.
The defendant, Lyn-Rand Metal Fabrications, Co., Inc. [Lyn-Rand], appeals from an adverse final judgment. We affirm.
Lyn-Rand contends that the trial court erred by granting the plaintiffs motion in limine to exclude any evidence of a purported oral agreement modifying the terms of the written agreement that provided the basis for the action below. We disagree and find that the trial court properly excluded such evidence where Lyn-Rand never pled the oral agreement with specificity in any of its affirmative defenses. Fla.R.Civ.P. 1.110(d); Uvesco, Inc. v. Petersen, 295 So.2d 353 (Fla. 4th DCA 1974); Rod-Lyn Corp. v. DeBelay, 231 So.2d 233 (Fla. 3d DCA), cert. denied, 238 So.2d 108 (Fla.1970). Additionally, we find that Lyn-Rand’s remaining points lack merit.
Accordingly, we affirm.